--------------------------------------------------------------------------------

 
EXHIBIT 10.26
 
Compensation Committee Actions
 
On February 15, 2007, the Compensation Committee of the Board of Directors of
Interactive Intelligence, Inc. (the “Company”) took the following actions:


·  
Approved 2007 Executive Officer Compensation

·  
Approved Amendments to Certain Stock Option Agreements

·  
Approved revised Board of Director Compensation



On June 8, 2007, the Compensation Committee of the Board of Directors of the
Company took the following actions:


·  
Approved the Form of Non-Employee Director Stock Option Agreement under 2006
Equity Incentive Plan

·  
Approved the Form of Non-Employee Director Change of Control Agreement



2007 Executive Officer Compensation


The Compensation Committee of the Board of Directors of the Company approved
compensation arrangements, for the period beginning January 1, 2007, for the
Company’s Executive Officers. The Compensation Committee also approved stock
option arrangements beginning January 1, 2007, for each of the Company’s
Executive Officers. Certain of these executive officers are classified as Named
Executive Officers, as defined in Item 402(a)(3) of Regulation S-K of the
Exchange Act. The Company’s Named Executive Officers are:


Name
 
Title/Position
Donald E. Brown, M.D.
 
Chairman of the Board of Directors, President and Chief Executive Officer
(Principal Executive Officer)
 
Stephen R. Head
 
Chief Financial Officer, Vice President of Finance and Administration,
Secretary and Treasurer
(Principal Financial Officer and Principal Accounting Officer)
 
Gary R. Blough
 
Executive Vice President of Worldwide Sales
 
Jeremiah J. Fleming
 
Vice President of Business Development
 
Joseph A. Staples
 
Senior Vice President of Worldwide Marketing



Mr. Fleming voluntarily resigned effective March 6, 2007.


The information regarding the annual base salaries and performance bonuses and
stock options for the Company’s Named Executive Officers, appearing in the
Company’s Current Report on Form 8-K filed February 22, 2007, is incorporated
herein by reference. The Compensation Committee also approved annual base
salaries, performance bonuses and stock options for 2007 for Pamela J. Hynes and
Melinda W. Marshall, current executive officers who are not designated as Named
Executive Officers.


Amendments to Stock Option Agreements – Officers


The Board of Directors and the Compensation Committee also adopted a form of
each of an Incentive Stock Option Agreement and a Nonqualified Stock Option
Agreement to be used for grants of incentive stock options and nonqualified
stock options, respectively, under the 2006 Equity Incentive Plan. The
information required by this item appearing in the Company’s Current Report on
Form 8-K filed February 22, 2007 is incorporated herein by reference. The copy
of the Form of Incentive Stock Option Agreement Under 2006 Equity Incentive Plan
filed as Exhibit 10.35 to the Company’s Current Report on Form 8-K filed
February 22, 2007, is incorporated herein by reference and constitutes a part of
this report. In addition, the copy of the Form of Nonqualified Stock Option
Agreement Under 2006 Equity Incentive Plan filed as Exhibit 10.36 to the
Company’s Current Report on Form 8-K filed February 22, 2007, is incorporated
herein by reference and constitutes a part of this report.
 
 
 

--------------------------------------------------------------------------------

 


2007 Board of Director Compensation


The Compensation Committee of the Board of Directors of the Company approved
compensation arrangements, for the period beginning January 1, 2007, for the
Company’s non-employee Board of Director members.  Each member will receive an
annual retainer, paid quarterly, of $25,000.  For each meeting of the Board of
Directors and any meeting of the Audit Committee, Compensation and Stock Option
Committee and Nominating and Corporate Governance Committee (the “Committees”),
members will be paid $1,500 if the meeting is attended in person and $750 if the
meeting is attended by teleconference.


The Audit Committee Chairman will receive an annual retainer, paid quarterly, of
$15,000 and the Chairman of the Compensation and Stock Option Committee and the
Nominating and Corporate Governance Committee will each receive an annual
retainer, paid quarterly, of $5,000.


A stock option award will be granted to each Board of Director member every year
at the Annual Meeting of Shareholders.  The option to purchase 8,000 shares of
the Company’s stock will vest in four equal annual installments and the exercise
price of the option will be the closing price on the previous business day.  Any
new member of the Board of Directors will receive an option to purchase 20,000
shares of the Company’s stock that will vest in four equal annual installments
and will be granted on the day of appointment of the member at an exercise price
equal to the previous business day closing price.
 
Stock Option Agreements – Directors


The Board of Directors and the Compensation Committee adopted a form of
non-employee director stock option agreement to be used for grants of
nonqualified stock options under the 2006 Equity Incentive Plan. A copy of the
Form of Non-Employee Director Stock Option Agreement under 2006 Equity Incentive
Plan, filed as Exhibit 10.37 to this Quarterly Report for the period ended June
30, 2007, is incorporated herein by reference and constitutes a part of this
report.


Change of Control Agreements – Directors


The Board of Directors and the Compensation Committee also adopted a form of
non-employee director change of control agreement to be used for events
triggering a change of control of the Company. A copy of the Form of
Non-Employee Director Change of Control Agreement, filed as Exhibit 10.38 to
this Quarterly Report for the period ended June 30, 2007, is incorporated herein
by reference and constitutes a part of this report.